COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
EDWARD KEITH SCHMITT,                             )
                                                                              )               
No.  08-02-00147-CR
Appellant,                          )
                                                                              )                     Appeal from the
v.                                                                           )
                                                                              )            
County Criminal Court #6
THE STATE OF TEXAS,                                     )
                                                                              )             
of Dallas County, Texas
Appellee.                           )
                                                                              )              
(TC# MB01-65267-G)
                                                                              )
 
 
O
P I N I O N
 
Appellant, Edward
Keith Schmitt, was convicted by a jury of the Class B misdemeanor offense of
theft.  The jury then sentenced him to
180 days in jail and assessed a fine of $2,000. 
Appellant perfected his appeal on March 1, 2002.  




As of this date, a
reporter=s record
has not been filed in this appeal.  On
April 16 and again on June 14, 2002, the court reporter informed this Court
that Appellant had not paid or made arrangements to pay the reporter=s fee to prepare the record.  See Tex.R.App.P.
37.3(c)(2)(A).  On July 10, 2002, this
Court ordered the trial court to conduct a hearing to determine whether
Appellant desired to prosecute this appeal, whether he had been deprived of a
reporter=s record
or effective assistance of counsel, and to make appropriate findings and
recommendations.  See Tex.R.App.P. 38.8(b).  A record of that hearing, which was held on
August 5, 2002, has been filed with this Court. 
Id.  The record reflects
that Appellant failed to appear at the hearing. 
The trial court has filed findings of fact and conclusions of law
indicating Appellant does not desire to prosecute this appeal and has not been
deprived of the reporter=s
record or effective assistance of counsel. 

On the basis of
the trial court=s
findings, we have considered the appeal without the reporter=s record or briefs.  See Tex.R.App.P.
38.8(b).  We find no fundamental
error.  Accordingly, the judgment of the
trial court is affirmed.
 
 
February
13, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)